DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1) in view Coates et al. (US 2006/0111528 A1).
Regarding claim 1
Matthews discloses 
A method for obtaining an operating parameter of a magnetic resonance apparatus ([0005] & [0031]), the method comprising:
generating at least one echo train ([0032]), wherein the generation comprises: 
setting a given set of parameters ([0062], representation applies to DWI acquisition parameters); 


applying at least one radio frequency excitation pulse ([0007]); 
applying a dephasing gradient in a readout direction ([0004], a “readout gradient” is a gradient that is on while the echo is being formed—by definition. This is the de-phasing gradient that groups the dephased exited water molecules so when they relax they relax together yielding a stronger, more useful signal);                     
reading out the echo train, the echo train including at least two echo signals ([0071], image data is processed, so the echoes from which the data are achieved are inherent); and
Matthews does not explicitly teach
“applying a readout gradient while reading out the echo signals, acquiring at least two echo signals, 
wherein the set of parameters differs in at least one parameter being used for different echo signals;
processing the echo signals line by line to projections; and 
obtaining the operating parameter using the projections”.
Feiweier, however, teaches 
applying a readout gradient while reading out the echo signals ([0004]),                          acquiring at least two echo signals ([0007]), 



wherein the set of parameters differs in at least one parameter being used for different echo signals ([00015], parameters are determined for different window positions”);
processing the echo signals line by line to projections ([00015], parameters are determined for different window positions”)
Matthews in view of Feiweier do not explicitly teach 
“obtaining the operating parameter using the projections”.
Coates, however, teaches 
obtaining the operating parameter using the projections ([0039], the operating parameters are determined from the projections—i.e., the spectra).                     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “readout gradient with two echo signals” as taught by Feiweier as well as the facility to determine the “operating parameters from the spectra/projections” of Coates in the method of Matthews.
The justification for this modification would be to 1) determined phase-correction parameters for each segment of the data (Feiweier, [0115]) and 2) using spectra to quickly extrapolate what operating parameters would be most relevant to future MRI imaging.    


Regarding claim 10

Matthew in view of Feiweier in view of Coates teach the method of claim 1.
	Matthew applied to claim 10 further teaches 
wherein the at least one echo train comprises a plurality of echo trains (, and
wherein each echo train of the plurality of echo trains has a plurality of echo signals ([0007] & [0032]).
Regarding claim 11

Matthew in view of Feiweier in view of Coates teach the 
method of claim 1.
Matthew applied to claim 11 further teaches 
wherein the at least one echo train comprises a plurality of echo trains, and
wherein every echo train of the plurality of echo trains has a same number of echo signals ([0007] & [0032]).
Regarding claim 14
Matthew discloses 
A magnetic resonance (MR) apparatus ([0002])  that comprises an MR data acquisition scanner ([0005]) having a radio-frequency (RF) transmitter, an RF receiver ([0002] strong magnetic field that tips the protons is an RF field, and then there is a receiver that receives it too), a gradient coil arrangement ([0003]),              


        and a memory ([0025]), wherein the programming instructions ([0028]), when executed, cause the computer system to:
generate at least one echo train ([0032]), wherein the generation includes: 
setting a given set of parameters ([0062], representation applies to DWI acquisition parameters); 
applying at least one radio frequency excitation pulse ([0007]); 
applying a dephasing gradient in a readout direction ([0004], a “readout gradient” is a gradient that is on while the echo is being formed—by definition. This is the de-phasing gradient that groups the dephased exited water molecules so when they relax they relax together yielding a stronger, more useful signal); 
reading out the echo train, the echo train including at least two echo signals ([0071], image data is processed, so the echoes from which the data are achieved are inherent); and 
Matthew does not disclose
“A non-transitory computer-readable data storage medium encoded with programming instructions, the storage medium being loaded into a computer system of a magnetic resonance (MR) apparatus 
applying a readout gradient while reading out the echo signals;
acquire at least two echo signals, wherein the set of parameters differs in at least one parameter being used for different echo signals;

process the echo signals line by line to projections; and
obtain an operating parameter of the magnetic resonance apparatus using the projections”.
Feiweier, however, teaches 
A non-transitory computer-readable data storage medium encoded with programming instructions, the storage medium being loaded into a computer system of a magnetic resonance (MR) apparatus ([0037]).
applying a readout gradient while reading out the echo signals ([0004]);
acquire at least two echo signals, wherein the set of parameters differs in at least one parameter being used for different echo signals ([00015], parameters are determined for different window positions”); 
Matthews in view of Feiweier do not explicitly teach 
“process the echo signals line by line to projections; and
obtain an operating parameter of the magnetic resonance apparatus using the projections.” 
Coates, however, teaches 
process the echo signals line by line to projections ([0039], the echo signals are sorted according to spectra—i.e., “projections”); and
obtaining the operating parameter using the projections ([0039], the operating parameters are determined from the projections—i.e., the spectra).      

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “readout gradient with two echo signals” as taught by Feiweier as well as the facility to determine the “operating parameters from the spectra/projections” of Coates in the method of Matthews.
The justification for this modification would be to 1) determined phase-correction parameters for each segment of the data (Feiweier, [0115]) and 2) using spectra to quickly extrapolate what operating parameters would be most relevant to future MRI imaging.                                      
Claims 2—5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1)                         
Coates et al. (US 2006/0111528 A1) in view of Cline et al. (US 2002/0002331 A1).                            
Regarding claim 2

Matthew in view of Feiweier in view of Coates teach the method of claim 1.

	Matthew in view of Feiweier do not explicitly teach 
 	“wherein the readout gradient has a sinusoidal form having at least one arc”.
Cline, however, teaches 


wherein the readout gradient has a sinusoidal form having at least one arc ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “readout gradient with sinusoidal variation” as taught by Cline in the method of Matthew in view of Feiweier in view of Coates.
The justification for this modification would be to achieve a spiral sampling pattern ([0005], Cline). 
Regarding claim 3

Matthew in view of Feiweier in view of Coates in view of Cline teach the 

method of claim 2.

Cline applied to claim 3 further teaches 

wherein gradient moments or extreme values of the readout gradient have varying values ([0005], a sinusoidally varying signal has varying values on the positive lobe and varying values on the negative lobe—as opposed to a positive pulse or negative pulse that has one continuous value).
Regarding claim 4
Matthew in view of Feiweier in view of Coates in view of Cline teach the 
method of claim 2.
	Cline applied to claim 4 further teaches 

 	wherein gradient moments or extreme values of the readout gradient have increasing values ([0005], the positive lobe of any sinusoidal wave has increasing positive values).
Regarding claim 5
Matthew in view of Feiweier in view of Coates in view of Cline teach the 
method of claim 2.
Cline applied to claim 5 further teaches 
 	wherein gradient moments or extreme values of the readout gradient have decreasing values ([0005], the negative lobe of any sinusoidal wave has decreasing  or negative values).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1)                         
Coates et al. (US 2006/0111528 A1) in view of Cline et al. (US 2002/0002331 A1) in view of Goto (5,729,139).                             
Regarding claim 6
Matthew in view of Feiweier in view of Coates in view of Cline teach the 
method of claim 2.
Matthew in view of Feiweier in view of Coates in view of Cline do not explicitly teach 


“wherein the operating parameter is a correction factor of a gradient moment of the readout gradient”.
Goto, however, teaches 
wherein the operating parameter is a correction factor of a gradient moment of the readout gradient (column 14, lines 30—45, the gradient parameter is corrected with the “operational parameter” of the integral of the eddy currents in the gradient coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gradient correction factor” as taught by Goto in the method of Matthew in view of Feiweier in view of Coates in view of Cline.
The justification for this modification would be to take into consideration the influence of eddy currents in the gradient coils which cause image degradation (ABSTRACT, Goto). 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1)                         
Coates et al. (US 2006/0111528 A1) in view of Hoge et al. (US 2017/0038450 A1). 
Regarding claim 7
Matthew in view of Feiweier in view of Coates in view of Cline teach the 

method of claim 1.
Matthew in view of Feiweier in view of Coates in view of Cline do not explicitly teach 
“wherein the echo signals acquired with a same gradient moment are combined to a combined k-space line”.
Hoge, however, teaches 
wherein the echo signals acquired with a same gradient moment are combined to a combined k-space line ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “combined k-space lines in the same gradient moment—positive or negative lobe” as taught by Hoge in the method of Matthew in view of Feiweier in view of Coates in view of Cline.
	The justification for this modification would be to reconstructing 
ghost-free images from data acquired using SMS acquisitions, such as SMS-EPI 
acquisitions ([0014], Hoge). 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1)                         
Coates et al. (US 2006/0111528 A1) in view of Reeder et al. (US 6,188,219 B1). 
Regarding claim 8
Matthew in view of Feiweier in view of Coates in view of Cline teach the 

method of claim 1.
Matthew in view of Feiweier in view of Coates in view of Cline do not explicitly teach 
“wherein the echo signals of the at least one echo train are acquired without phase encoding”.
Reeder, however, teaches 
wherein the echo signals of the at least one echo train are acquired without phase encoding (column 15, lines 45—60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “echo train sans phase encoding” as taught by Reeder in the method of Matthew in view of Feiweier in view of Coates in view of Cline.
The justification for this modification would be to use calibration correction values for the selected imaging plane that are employed to adjust a plurality of gradient waveforms (ABSTRACT, Reeder).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1)                         
Coates et al. (US 2006/0111528 A1) in view of Cline et al. (US 2002/0002331 A1) in view of Shah et al. (US 2004/0027126 A1). 
Regarding claim 9

Matthew in view of Feiweier in view of Coates in view of Cline teach the 
method of claim 1.
Matthew in view of Feiweier in view of Coates in view of Cline do not explicitly teach 
“wherein the echo signals cover only a segment of a k-space in the readout direction”.
Shah, however, teaches 
wherein the echo signals cover only a segment of a k-space in the readout direction ([0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “segment of k-space in 
readout direction” as taught by Shah in the method of  Matthew in view of Feiweier in view of Coates in view of Cline.
The justification for this modification would be to configure the data acquisition more efficiently ([0034], Shah). 	
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1)                         
Coates et al. (US 2006/0111528 A1) in view of Bornert (5,570,020).                                   
Regarding claim 12

Matthew in view of Feiweier in view of Coates teach the method of claim 1.

Matthew in view of Feiweier in view of Coates do not explicitly teach 
“comprising a plurality of correction factors for multiplication with the readout gradient, the plurality of correction factors being a modified parameter of the set of parameters”.
Bornert, however, teaches 
comprising a plurality of correction factors for multiplication with the readout gradient, the plurality of correction factors being a modified parameter of the set of parameters (column 2, lines 45—60, the read gradient is multiplied by the correction factors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gradient wiith correction factors” as taught by Bornert in the mehtod of Matthew in view of Feiweier in view of Coates.
The justification for this modification would be to eliminate caused by phase errors in the raw MRI data (column 2, lines 45—60).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1)                         
Coates et al. (US 2006/0111528 A1) in view of Seppenwoolde et al. (US 2006/0106300 A1).
Regarding claim 13


Matthew in view of Feiweier in view of Coates teach the method of claim 1.
Matthew in view of Feiweier in view of Coates do not explicitly teach 

“wherein a gradient moment of the dephasing gradient is a modified parameter of the set of parameters”.
Seppenwoolde, however, teaches 
wherein a gradient moment of the dephasing gradient is a modified parameter of the set of parameters ([0057], the parameter that is modified is the strength, or amplitude). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “dephasing gradient modified by a parameter” as taught by Seppenwoolde in the method of Matthew in view of Feiweier in view of Coates.
The justification for this modification would be to remove the susceptibility of MRI artifacts ([0057,  Seppenwoolde). 
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (2015/0160322 A1)  further in view of Feiweier (US 2011/0234221 A1). 
Regarding claim 15
Matthew discloses 
A magnetic resonance apparatus ([0002]) comprising:

a magnetic resonance (MR) data acquisition scanner ([0005]) comprising a radiofrequency transmitter, a radio-frequency (RF) receiver ([0002] strong magnetic field that tips the protons is an RF field, and then there is a receiver that receives it too), and a gradient coil arrangement ([0003]);
a memory in which parameter sets are configured to be stored ([0025] & [0027], image data is stored in Ref 20, storage unit; these are the parameter sets);            and 
a computer ([0023]—[0024] & [0028]) having access to the memory and configured to read the parameter sets from the memory ([0028]),
wherein the computer is configured to:
generate at least one echo train ([0032]), wherein the generation includes: 
setting a given set of parameters ([0062], representation applies to DWI acquisition parameters); 
applying at least one radio frequency excitation pulse ([0007]); 
applying a dephasing gradient in a readout direction ([0004], a “readout gradient” is a gradient that is on while the echo is being formed—by definition. 
This is the de-phasing gradient that groups the dephrased exited water molecules so when they relax they relax together yielding a stronger, more useful signal); 


reading out the echo train, the echo train including at least two echo signals ([0071], image data is processed, so the echoes from which the data are achieved are inherent); and 
Matthew does not explicitly teach 
“applying a readout gradient while reading out the echo signals;
acquire at least two echo signals, wherein the set of parameters differs in at least one parameter being used for different echo signals; process the echo signals line by line to projections; and obtain the operating parameter using the projections”.
Feieweier, however, teaches 
applying a readout gradient while reading out the echo signals ([0004]);
acquire at least two echo signals, wherein the set of parameters differs in at least one parameter being used for different echo signals ([00015], parameters are determined for different window positions”); 
process the echo signals line by line to projections ([0039], the echo signals are sorted according to spectra—i.e., “projections”); and 
obtain the operating parameter using the projections ([0039], the operating parameters are determined from the projections—i.e., the spectra).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “readout gradient with two echo signals” as taught by Feiweier as well as the facility to determine the “operating parameters from the spectra/projections” of Coates in the method of Matthews.
The justification for this modification would be to 1) determined phase-correction parameters for each segment of the data (Feiweier, [0115]) and 2) using spectra to quickly extrapolate what operating parameters would be most relevant to future MRI imaging.                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 

phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852